PER CURIAM.
The court, considering the joint motion of United States of America, appellant, and Louisiana & Arkansas Railway Company and Louisiana Railway & Navigation Company, appellees, filed herein, it is ordered that the appeal be docketed forthwith. It is further ordered, adjudged, and decreed that the decree of the District Court of the United States for the Eastern District of Louisiana rendered herein on September 14, 1933, be, and the same is hereby, reversed and set -aside, and that this ease be remanded for further proceedings. It is further ordered that the mandate of this court shall issue forthwith.